DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 03/01/2022, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sutherland (US 2013/0292414 A1). Sutherland teaching the obviousness of changing the shape of the circumferential to a ring or any other shape (Para. 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13, 14, and 17-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US Patent No. 6,460,781) as evidenced by Estereicher (US 2018/0245355 A1), and further in view of Sutherland (US 2013/0292414 A1).
Re: Claim 1, Garcia discloses the claimed invention including a dispensing device comprising:
a deformable housing including a top portion (13) and a bottom portion (13’) forming an internal volume (Fig. 5a-5b, Col. 4, lines 43-46) configured to encase a substance form (Col. 1, lines 12-13, encasing liquid products);
a circumferential edge portion (11) (Fig. 5a-5b, edge portion forms an inside circumferential edge around the internal volume); and
a dispensing port (14) wherein the dispensing port is elevated on the top portion of the deformable housing (Depicted Fig. 5a-5b) and the dispensing port is substantially flat along the circumferential edge portion (Depicted Fig. 5a-5b);
Garcia discloses the claimed invention including the at least one substance is a dispensed in liquid form (Col. 1, lines 12-13, cosmetics inherently includes liquid products) except the circumferential edge being a ring. However, Sutherland discloses circumferential edge as a ring (104) that surround the deformable housing (Fig. 9A). The court has held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Garcia in view of Sutherland by causing the edge to be a ring. Applicant appears to have placed no criticality on any particular shape (see Specification wherein it is stated that the edge can be a ring along with other configurations) and it appears that the device of Garcia in view of Sutherland would work appropriately if made within the claimed shape.
Re: Claim 2, Garcia discloses the claimed invention including the internal volume is a void (Depicted in Fig. 2b-3b).
Re: Claim 3, Garcia discloses the claimed invention including the internal volume is an encasement (Depicted in Fig. 2b-3b).
Re: Claim 4, Garcia discloses the claimed invention including the encasement contains the at least one substance form (Col. 1, lines 12-13, encasing a substance).
Re: Claim 5, Garcia discloses the claimed invention including at least one substance is a condiment, a personal care product, a medicament, a health product, a beauty product, a sports nutrition product, an industrial product, or an alcoholic beverage (Col. 1, lines 10-12, beauty product).
Re: Claim 6, Garcia in view of Sutherland discloses the claimed invention including the ring is a securing mechanism (Sutherland: Para. 30, securing mechanism).
Re: Claim 7, Garcia discloses the claimed invention including the circumferential edge portion separates the dispensing device into the top portion and bottom portion of the deformable housing. 
Re: Claim 8, Garcia discloses the claimed invention including the top portion and bottom portion of the deformable housing include an indent (131, 131’) (Fig. 5a-5b).
Re: Claim 9, Garcia discloses the claimed invention including the indent on the top portion of the deformable housing is centered (131) (Fig. 5a-5b). 
Re: Claim 10, Garcia discloses the claimed invention including the indent on the bottom portion of the deformable housing is centered (Depicted in Figs. 5a-5b).
Re: Claim 11, Garcia discloses the claimed invention including the indent is configured for finger placement (Depicted in Figs. 5a-5b, Col. 5, lines 20-25, finger placement on the indent).
Re: Claim 13, Garcia discloses the claimed invention including the dispensing port is a flat back break tip (17) (Depicted in 2b).
Re: Claim 14, Garcia discloses the claimed invention including the at least one substance is dispensed from the dispensing device by applying pressure to the deformable housing (Col. 2, lines 52-67, applying pressure for dispensing).
Re: Claim 17, Garcia discloses the claimed invention including the dispensing device is formed from a compressible material (Col. 4, lines 35-38, compressible material).
Re: Claim 18, Garcia discloses the claimed invention including the compressible material comprises at least one polymer (Col. 4, lines 35-38 plastic is a polymer).
Re: Claim 19, Garcia discloses the claimed invention including the compressible material is aseptic (Col. 4, lines 35-38, thermoformable plastic inherently includes aseptic plastic as evidenced by Estereicher in paragraph 12).
Re: Claim 20, Garcia discloses the claimed invention including the compressible material is free of Bisphenol A (BPA) (Col. 4, lines 35-38, thermoformable plastic inherently includes plastics free of BPA, as evidenced by Estereicher in paragraph 12).
Re: Claim 21, Garcia discloses the claimed invention including the dispensing device is substantially spherical (Fig. 5b depicts a substantially spherical device).
Re: Claim 22, Garcia discloses the claimed invention including the dispensing device comprises a substantially circular cross-section (Fig. 5b depicts a substantially circular cross section).
Re: Claim 23-26, Garcia discloses the claimed invention including an internal volume as a metered quantity (Col. 4, lines 43-46, chosen volume as desired by user) except for specifying an amount. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an internal volume of about 3.0 fluid ounces, or of about 20 ml of fluid, or 0.5 to about 1.0 fluid ounces, or about 1.0 to about 2.0 fluid ounces, or about 2.0 to about 3.0 fluid ounces, or about 3.0 to about 4.0 fluid ounces, or about 4.0 to about 5.0 fluid ounces, or about 5.0 to about 6.0 fluid ounces, or between about 5 mL and about 10 mL, or between about 5 mL, about 15 mL, or between about 10 mL to about 20 mL, or between about 15 mL to about 25 mL, or between about 20 mL to about 30 mL, or between about 25 mL about 35 mL, or between about 30 mL to about 40 mL. Since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Thus, it would have been obvious to one having ordinary skill in the art as a matter of design choice to modify the device of Garcia causing the internal volume sized to fit one of the claimed quantities above. Applicant appears to have placed no criticality on any particular volume (see Specification wherein numerous internal volume sizes are stated) and it appears that the device of Garcia would work appropriately if made within one of the claimed values or ranges above.
Re: Claim 27, Garcia discloses the claimed invention including the at least one substance is a personal care product (Col. 1, lines 12-13, cosmetics).
Re: Claim 28, Garcia discloses the claimed invention including the personal care product is shampoo (Col. 1, lines 12-13, cosmetics inherently includes hair products).
Re: Claim 29, Garcia discloses the claimed invention including the circumferential edge is substantially uniform around most of the dispensing device but then protrudes out into an appendage (17) (Fig. 4a).
Re: Claim 30, Garcia discloses the claimed invention including the in the circumferential edge and the appendage are separated by a dotted tear line (18) (Fig. 4A,  Col. 4, lines 66, line of weakness includes dotted lines as evidenced by Estereicher in paragraph 13).
Re: Claim 31, Garcia discloses the claimed invention including the appendage is a surface large enough for a thumb resting surface (Fig. 4a depicts appendage large enough for a thumb).
Re: Claim 32, the rejection of claim 1 above in view of the device of Garcia is capable of performing the claimed method recited in this claim including dispensing comprising extruding at least one substance from a dispensing device by applying pressure from a first finger and a second finger on a top portion and a thumb on a bottom portion (Col. 2, lines 52-67, applying pressure for dispensing, and Col. 7, lines 20-25, actuating the bottom and top wall for collapse).
Re: Claim 33, the rejection of claim 1 above in view of the device of Garcia is capable of performing the claimed method recited in this claim including the first finger can be an index finger and the second finger is a ring finger (Depicted in Figs. 5a-5b, Col. 5, lines 20-25, finger placement on the indent).
Re: Claim 34, the rejection of claim 1 above in view of the device of Garcia is capable of performing the claimed method recited in this claim including a pressure can be applied to the deformable housing by placing the index finger and the middle finger on the top portion of the deformable housing and the thumb on the indent and pressing down (Col. 2, lines 52-67, applying pressure for dispensing using any finger the user chooses).
Re: Claim 35, the rejection of claim 1 above in view of the device of Garcia is capable of performing the claimed method recited in this claim including pressing down on the deformable housing is configured to allow the bottom portion of the deformable housing to collapse into the top portion of the deformable housing thereby substantially expelling the at least one substance (Col. 2, lines 52-67, applying pressure for dispensing, and Col. 7, lines 20-25, actuating the bottom and top wall for collapse).
Claims 1-7, 13, 14, 17-20, 23-26 and 27-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estereicher (US 2018/0245355 A1), and further in view of Sutherland (US 2013/0292414 A1).
Re: Claim 1, Estereicher discloses the claimed invention including a dispensing device comprising:
a deformable housing including a top portion (14) and a bottom portion (16) forming an internal volume (28) (Figs. 1-2);
a circumferential edge portion (24) (Figs. 1-2, edge portion forms an inside circumferential edge around the internal volume); and
a dispensing port (34) wherein the dispensing port is elevated on the top portion of the deformable housing (Depicted Fig. 1-2) and the dispensing port is substantially flat along the circumferential edge portion (Depicted Fig. 1-2);
Estereicher discloses the claimed invention including the device can be used to contain various fluids (para. 22) except for expressly stating a liquid the at least one substance is a dispensed in liquid form. However, Sutherland teaches that these devices may hold and dispense fluids of various viscosities including liquid (Para. 45-46, liquid, peanut butter, cheese, etc.) It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include liquid as taught by Sutherland, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Estereicher teaches the claimed invention except for the circumferential edge being a ring. However, Sutherland discloses circumferential edge as a ring (104) that surround the deformable housing (Fig. 9A). The court has held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Garcia in view of Sutherland by causing the edge to be a ring. Applicant appears to have placed no criticality on any particular shape (see Specification wherein it is stated that the edge can be a ring along with other configurations) and it appears that the device of Garcia in view of Sutherland would work appropriately if made within the claimed shape.
Re: Claim 2, Estereicher discloses the claimed invention including the internal volume is a void (Depicted in Fig. 2).
Re: Claim 3, Estereicher discloses the claimed invention including the internal volume is an encasement (Depicted in Fig. 2).
Re: Claim 4, Estereicher discloses the claimed invention including the encasement contains at least one substance (Depicted in Fig. 2).
Re: Claim 5, Estereicher discloses the claimed invention including at least one substance is a condiment, a personal care product, a medicament, a health product, a beauty product, a sports nutrition product, an industrial product, or an alcoholic beverage (Para. 22, condiment).
Re: Claim 6, Estereicher in view of Sutherland discloses the claimed invention including the ring is a securing mechanism (Sutherland: Para. 30, securing mechanism).
Re: Claim 7, Estereicher discloses the claimed invention including the circumferential edge portion separates the dispensing device into the top portion and bottom portion of the deformable housing (Depicted in Fig. 2). 
Re: Claim 13, Estereicher discloses the claimed invention including the dispensing port is a flat back break tip (Depicted in Fig. 2).
Re: Claim 14, Estereicher discloses the claimed invention including the at least one substance is dispensed from the dispensing device by applying pressure (103) to the deformable housing (Fig. 5).
Re: Claim 17, Estereicher discloses the claimed invention including the dispensing device is formed from a compressible material (Para. 12, compressible material).
Re: Claim 18, Estereicher discloses the claimed invention including the compressible material comprises at least one polymer (Para. 12, polymer).
Re: Claim 19, Estereicher discloses the claimed invention including the compressible material is aseptic (Para. 12, polyethylene terephthalate is known to be inherently aseptic).
Re: Claim 20, Estereicher discloses the claimed invention including the compressible material is free of Bisphenol A (BPA) (Para. 12, names a number of BPA free plastics to be used).
Re: Claim 23-26, Estereicher discloses the claimed invention including the internal volume is about 2ml, although other dimensions may be utilized. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an internal volume of about 3.0 fluid ounces, or of about 20 ml of fluid, or 0.5 to about 1.0 fluid ounces, or about 1.0 to about 2.0 fluid ounces, or about 2.0 to about 3.0 fluid ounces, or about 3.0 to about 4.0 fluid ounces, or about 4.0 to about 5.0 fluid ounces, or about 5.0 to about 6.0 fluid ounces, or between about 5 mL and about 10 mL, or between about 5 mL, about 15 mL, or between about 10 mL to about 20 mL, or between about 15 mL to about 25 mL, or between about 20 mL to about 30 mL, or between about 25 mL about 35 mL, or between about 30 mL to about 40 mL. Since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Thus, it would have been obvious to one having ordinary skill in the art as a matter of design choice to modify the device of Estereicher causing the internal volume sized to fit one of the claimed quantities above. Applicant appears to have placed no criticality on any particular volume (see Specification wherein numerous internal volume sizes are stated) and it appears that the device of Estereicher would work appropriately if made within one of the claimed values or ranges above.
Re: Claim 27, Estereicher discloses the claimed invention including the at least one substance is a personal care product (Para. 22, other products may be provided including personal care products).
Re: Claim 28, Estereicher discloses the claimed invention including the device capable of holding a personal care product that is a shampoo product (Para. 22, other products may be provided including shampoo). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include shampoo, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 29, Estereicher discloses the claimed invention including the circumferential edge is substantially uniform around most of the dispensing device but then protrudes out into an appendage (Depicted in Figs. 1-2).
Re: Claim 30, Estereicher discloses the claimed invention including the in the circumferential edge and the appendage are separated by a dotted tear line (26) (Para. 13, dotted tear line).
Re: Claim 31, Estereicher discloses the claimed invention including the appendage is a surface large enough for a thumb resting surface (Depicted in Fig. 1, space large enough for thumb).
Re: Claim 32, the rejection of claim 1 above in view of the device of Estereicher is capable of performing the claimed method recited in this claim including dispensing comprising extruding at least one substance from a dispensing device by applying pressure from a first finger and a second finger on a top portion and a thumb on a bottom portion (Fig. 5, Para. 21, applying pressure for dispensing, top wall for collapse with thumb capable of gripping the bottom).
Re: Claim 33, the rejection of claim 1 above in view of the device of Estereicher is capable of performing the claimed method recited in this claim including the first finger can be an index finger and the second finger is a ring finger.
Re: Claim 34, the rejection of claim 1 above in view of the device of Estereicher is capable of performing the claimed method recited in this claim including a pressure can be applied to the deformable housing by placing the index finger and the middle finger on the top portion of the deformable housing and the thumb on the indent and pressing down.
Re: Claim 35, the rejection of claim 1 above in view of the device of Estereicher is capable of performing the claimed method recited in this claim including pressing down on the deformable housing is configured to allow the bottom portion of the deformable housing to collapse into the top portion of the deformable housing thereby substantially expelling the at least one substance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754